The respective attorneys for the parties on this appeal from a judgment of the Supreme Court, Queens *539County, dated June 23, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson, that the appeal be withdrawn, and that plaintiffs will pay the sum of $500 to the New York City Department of Social Services in satisfaction of said department’s lien against the recovery of the infant plaintiff, Anthony Moore, and they thereupon entered into a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; the Central Queens Savings and Loan Association, 137-61 Queens Boulevard, Jamaica, New York, is directed to release the sum of $500 to the New York City Department of Social Services. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.